Citation Nr: 1538103	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  07-11 590	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error in the June 1975 rating decision, which denied service connection for Osgood Schlatter's disease of the left knee.

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for Osgood Schlatter's disease of the left knee.

3.  Entitlement to special monthly pension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to May 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2006 and August 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2010, the Board remanded the issues of whether there was clear and unmistakable error in the June 1975 rating decision and whether there was new and material evidence presented to reopen a previously denied claim to the RO via the Appeals Management Center (AMC) in Washington, D.C. to adjudicate the issue of whether there is CUE in the June 1975 rating decision, which denied service connection for Osgood Schlatter's disease of the left knee.  The action specified in the January 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In June 2015, the Veteran testified before the undersigned Veterans' Law Judge regarding his CUE and new and material evidence claims.  A transcript of this hearing is of record.  

The issue of entitlement to special monthly compensation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The June 1975 RO decision that denied entitlement to service connection for Osgood Schlatter' s disease of the left knee contains obvious and undebatable legal errors. 

2.  Because the Board found CUE in the June 1975 RO decision that denied entitlement to service connection for Osgood Schlatter' s disease of the left knee, the issue of whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for Osgood Schlatter's disease of the left knee is moot.  


CONCLUSION OF LAW

1.  The RO's June 1975 rating decision was clearly and unmistakably erroneous in denying entitlement to service connection for Osgood Schlatter's disease of the left knee and entitlement to service connection for Osgood Schlatter's is warranted.  38 U.S.C.A. § 5109A(b) (West 2014); 38 C.F.R. § 3.105(a) (2015).

2.  The issue of whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for Osgood Schlatter's disease of the left knee is rendered moot by the finding of CUE in the June 1975 RO decision, leaving no question of law or fact to decide regarding the new and material evidence issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

As a general matter, previous RO decisions that were not timely appealed are final and binding on the veteran based on the evidence then of record and will be accepted as correct in the absence of CUE.  The prior decision will be reversed or amended only where the evidence establishes this error.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a) (2015). 

CUE is defined as a very specific and rare kind of error.  "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

A three-pronged test is used to determine whether CUE was in a prior decision: (1) it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

In order for an alleged error to constitute CUE, it must have consisted of an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts, not merely misinterpretation of the facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  A claim of CUE on the basis that the previous adjudication at issue "improperly weighed and evaluated the evidence" does not satisfy the stringent legal requirements for CUE.  See Fugo, 6 Vet. App. at 43. 

A breach of VA's duty to notify and assist likewise does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 418   (1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  This includes situations when the RO is alleged to have breached the duty to assist a veteran in obtaining relevant service medical records that may render a prior rating decision non-final, or another kind of "grave procedural error" ostensibly has occurred.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003) (en banc) (overruling Hayre v. West, 188 F.3d 1327, 1334 (Fed. Cir. 1999)).  However, the failure to apply a relevant law or regulation is an appropriate subject for a claim of CUE.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 329 (1999), citing Olson v. Brown, 5 Vet. App. 430, 433 (1993).

In the instant case, the Veteran is alleging CUE in the June 1975 RO decision that denied entitlement to service connection for Osgood Schlatter's disease of the left knee.  Specifically, the Veteran has argued that the RO failed to apply the presumption of soundness in deciding his claim.  

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

The Veteran's service treatment records reflect that he was examined prior to enlistment in January 1973 and found fit for service.  No disability of the left knee was noted at that time.  However, shortly after his enlistment, he began to complain of pain in his left knee.  His condition was sufficiently severe that he was placed on a profile restricting his physical activities, his left leg was immobilized in a cast, and he was ultimately discharged from service due to his left knee disability.  

On review, the Board finds that the requirements for application of the presumption of soundness were satisfied at that time of the June 1975 rating decision.  In that regard, the Veteran served on active duty and was discharged under honorable conditions.  His service records contained no indication of any clinical finding or diagnosis of a left knee defect, disorder or infirmity at the time the Veteran was examined, accepted and enrolled for service.  Thus, the presumption of soundness applied at the time of the RO's adjudication of the Veteran's claim for service connection for a left knee condition in June 1975. 

Furthermore, once the presumption of soundness attaches to a claim for service connection, VA bears the burden of showing that the claimed condition both clearly and unmistakably pre-existed service and that it clearly and unmistakably was not aggravated during service.  The Veteran had no burden nor was he required to show that the claimed condition did not exist prior to service or that it was aggravated therein.

While the absence of a detailed reasons and bases makes it difficult to discern the rationale employed by the June 1975 RO, the Board finds that the statutory provisions extant at that time- specifically the provisions related to the presumption of soundness- were not applied, and that this error manifestly changed the outcome of the decision.  Had the RO applied the correct provisions, which require a finding that the Veteran's left knee condition both clearly and unmistakably pre-existed service and that it clearly and unmistakably was not aggravated during service, they would have granted service connection for the Veteran's Osgood Schlatter's disease of the left knee.  Accordingly, the Board finds CUE in the June 1975 RO decision that denied entitlement to service connection for Osgood Schlatter's disease of the left knee and service connection is warranted as if it was granted then.  




New and Material Evidence

The question of whether new and material evidence has been submitted to reopen a previously denied claim for Osgood Schlatter's disease of the left knee is rendered moot by the above determination of CUE, leaving no question of law or fact to decide regarding the issue.  Accordingly, it is dismissed.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16.


ORDER

There was CUE in the June 1975 RO decision that denied entitlement to service connection for Osgood Schlatter's disease of the left knee and thus service connection is warranted as if it was granted then.  

The appeal on the issue of whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for Osgood Schlatter's disease of the left knee, having been rendered moot, is dismissed.


REMAND

The Veteran is also seeking entitlement to a special monthly pension.  In his January 2010 substantive appeal, the Veteran requested a personal hearing before a member of the Board to offer testimony concerning this issue.  Unfortunately, the Veteran was provided with notices of two separate hearings at two different ROs.  Because the Veteran and his representative mistakenly believed that another hearing was scheduled to address the issue of entitlement to special monthly pension, perhaps in San Antonio, it was not discussed during the June 2015 hearing before the undersigned Veterans Law Judge.  As it appears that the Veteran still has not been afforded the hearing he requested, a remand is required.  See 38 C.F.R. § 20.704(b) (2015).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a travel Board hearing in accordance with his request.  The RO should notify the Veteran and his representative of the date and time of the hearing, and copy of this notice should be associated with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


